NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

DARRELL T. CRAWFORD,
Petitioner,

V.

DEPARTMENT OF THE ARMY,
Respondent.

2012-3037

Petition for review of the Merit Systems Protection
Board in case no. NY4324090336-X-1.

ON MOTION

ORDER

The Department of the Army moves for extensions of
time, until September 4, 2012, to file its response brief.

Upon consideration thereof,
IT Is ORDERED THAT:

_ The motions are granted.

DARRELL CRAWFORD V. ARMY 2

FOR THE COURT

5 2012
 0 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Steven L. Herrick, Esq.
Hillary Stern, Esq.
s21
u.s'THE FEDERAL CIRCUT|`F°B
SEP 05 2012

JANHURBALY
CI.E?K